Citation Nr: 0005738	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  93-24 396	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Togus, Maine


THE ISSUE

Entitlement to an increased rating for the residuals of 
lumbar spine surgery, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to January 1986.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1992 rating decision.  
The veteran appealed and was afforded a hearing at the RO in 
August 1992.  In a March 1993 rating decision, the RO granted 
an increased 20 percent rating for the veteran's service-
connected back disorder, described as residuals of right L5 
laminectomy and fasciotomy at L5-S1 with removal of a benign 
tumor of the L5-S1 facet joint and right L5 lamina.  In a 
March 1996 decision, the Board, among other things, remanded 
the issue of entitlement to a rating in excess of 20 percent 
for the veteran's back disorder for evidentiary development 
to include a VA examination.  In February 1998, the Board 
again remanded the claim to the RO.  Following further 
development by the RO pursuant to the February 1998 remand, 
the case was returned to the Board for further appellate 
consideration.  


FINDING OF FACT

The veteran's service-connected residuals of lumbar spine 
surgery are manifested primarily by complaints of low back 
pain, radiating at times to the lower extremities, but not 
more than moderate lumbar intervertebral disc syndrome, or 
other evidence of more than moderate low back disability.  


CONCLUSION OF LAW

A rating in excess of 20 percent for residuals of lumbar 
spine surgery is not warranted.  38 U.S.C.A. §§ 1155, 5107  
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5293, and 5295 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In June 1992, the veteran underwent a right L5 laminectomy 
and fasciotomy at L5-S1, with excisional biopsy of a tumor, 
at St. Mary's Regional Medical Center, in Lewiston, Maine.  
Accordingly, the issue on appeal is characterized as 
entitlement to an increased rating for the residuals of 
lumbar spine surgery.  

At an RO hearing in August 1992, the veteran testified that 
he had recently undergone surgery to remove a tumor from his 
back.  He stated that, following the surgery he had only mild 
back pain, which seemed to vary in severity with wet or damp 
weather.  He indicated that he was a quality insurance 
specialist, and his employment did not really require any 
strenuous exertion as to his back.  

Records from New England Deaconess Hospital, in Boston, 
Massachusetts, and the Mayo Clinic in Rochester, Minnesota, 
dating from July and August 1992, include medical opinions 
that the biopsy from the veteran's lumbosacral spine showed a 
benign ganglion cyst.  

Records of VA medical treatment of the veteran, dating from 
September and October 1992, include an October 1992 VA 
outpatient consultation report in which the examiner's 
impressions were of continuing low back pain secondary to 
degenerative joint disease, status post surgery for the 
removal of a synovial cyst from L5-S1.  In an October 1992 
medical note, a VA physician indicated that the veteran 
should be placed on light duty for two weeks due to his 
continuing treatment for low back pain.  

On VA examination of the veteran's spine in February 1993, he 
gave a history of sharp pain in his back and right anterior 
thigh, and occasional numbness in his right foot prior to 
surgery in June 1992 to remove a benign synovial cyst.  The 
sharp pain and numbness were gone immediately after surgery.  
He returned to work at light duty approximately ten days 
after the surgery, but two months later, he returned to work 
full-time, inspecting ships, climbing up masts, crawling, 
walking and generally being quite physically active.  In the 
fall of 1992, he had the onset of back pain directly over the 
right paraspinous region, where he had a drain-hole to the 
right of his incision.  He complained of pain radiating into 
his right buttock, and the right posterior thigh to above the 
knee.  The pain was steady and severe.  He had been taking 
medication for some time for discomfort and using moist heat 
at night.  Exercises suggested for his back did not 
particularly help.  The veteran complained that his surgical 
scar was tender and irritated, and he had had to begin 
wearing a different belt.  His back symptoms were slowly 
becoming more severe, especially in damp or cold weather.  On 
clinical evaluation, there was an 11 centimeter scar 
overlying the lower lumbar spine, and a less than one 
centimeter drain hole several centimeters to the right of the 
lower aspect of the scar.  The veteran complained of 
tenderness over this area, which was approximately the right 
sacroiliac joint area.  He could bend forward stiffly to 75 
degrees, extend back to 15 degrees, and rotate 25 degrees to 
the left and 20 degrees to the right.  There were no distal 
reflex or sensory losses.  The examiner's impressions were of 
degenerative arthritis of the lumbosacral spine, status post 
L5 laminectomy and fasciotomy L5/S1 for removal of a benign 
bone tumor.  

Records of VA medical treatment of the veteran, dating from 
January through March 1993, include a January 1993 medical 
note which recommended that the veteran be limited to light 
duty at work due to continuing low back pain.  

In March 1996, the Board remanded the claim for an increased 
rating for the residuals of lumbar spine surgery, noting that 
the most recent VA examination of the veteran's spine (in 
February 1993) was more than three years old, it had been 
asserted that the service-connected low back disability had 
increased in severity since the prior VA examination, and a 
VA examination was necessary to permit proper evaluation of 
the current severity of the back disability.  

Thereafter, on VA orthopedic examination of the veteran in 
May 1996, the examiner noted a 10 centimeter, vertical 
lumbosacral scar, which was well healed and not tender.  The 
iliac crests were level, and there was no sciatic tenderness.  
Flexion at the trunk was 85 degrees, lateral bending was at 
15 degrees, and extension was to five degrees.  The veteran 
could heel and toe walk well.  He claimed decreased sensation 
in the right posterior thigh only.  Deep tendon reflexes in 
the lower extremities were all at 2+, and there was no motor 
deficit.  Straight leg raising on the left was 75 degrees, 
and was 45 degrees on the right.  Hips and pulses were 
normal.  X-ray studies revealed degenerative changes in the 
area of the lumbosacral spine.  It was noted that a computer 
tomography scan performed in 1992 showed the absence of the 
right facet joint at L5-S1.  The examiner's impressions were 
of chronic, recurrent low back strain, and status post right 
L5-S1 laminectomy and fasciotomy, with removal of a benign 
bone cyst.  In a July 1996 addendum to the examination 
report, the examiner noted that the area of decreased 
sensation in the veteran's right posterior thigh was either 
related to the tumor or the operation associated with removal 
of the tumor at the L5-S1 level, and was therefore, a 
residual of the L5-S1 laminectomy and fasciotomy.  

On VA orthopedic examination of the veteran in March 1997, he 
complained of constant stiffness in his low back.  This 
occasionally caused him to take Ibuprofen, but he attempted 
to avoid this because he was concerned that it could cause 
him gastrointestinal problems.  He complained of intermittent 
problems with radicular pain, which occasionally radiated to 
the right posterior thigh and calf.  At times, he lost 
sensation in the right toes.  This occurred once a week and 
persisted for one hour.  He had had a recent exacerbation of 
pain during sea trials in which he participated as part of 
his employment.  He had missed work one day and spent most of 
that day and the following day lying on a couch.  He 
indicated that he lost approximately one day's time from work 
each month due to back pain.  He was aggressive in caring for 
his back.  He reported swimming two or three times per week 
in order to keep his back in shape, and he felt he was able 
to lift almost any type of weight, but had to use extreme 
care and good technique when doing so.  He was unable to take 
part in most athletic activities, and could not tolerate 
golfing, swinging a baseball bat, or tennis racket.  He 
avoided any shoveling of snow and was unable to wrestle.  His 
athletic activities were limited to bicycle riding and 
swimming.  On clinical evaluation, forward flexion of the 
lumbar spine was limited to 80 degrees, extension was normal, 
lateral side bending to the right was limited to 20 degrees, 
and was limited to 30 degrees on the left.  Rotation was 
normal bilaterally.  Straight leg raising was limited by 
tightness of the posterior thigh musculature, with elevation 
of both legs to 80 degrees.  Sensation and deep tendon 
reflexes were normal and symmetrical.  The examiner's 
impression was of residuals of right L5-S1 laminectomy and 
fasciotomy with removal of a benign bone cyst on the right.  
The veteran's symptoms were reported to be not constant, but 
he experienced flareups.  

Records of treatment of the veteran by Sybil Staples, D.C., 
dating from September 1997, include a September 1997 note in 
which the chiropractor indicated that she was treating the 
veteran for neck and low back disorders, and further noting 
that working on ships was contraindicated to his care at that 
time.  

In the February 1998 remand, the Board determined that the 
March 1997 VA examination failed to address whether the 
veteran's low back exhibited weakened movement, excess 
fatigue or incoordination during flareups or on repeated use, 
as mandated by the decision of the United States Court of 
Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The remand directed that copies of 
records of all treatment of the veteran's low back since the 
March 1997 VA examination be obtained and associated with the 
claims folder.  The remand directed that the veteran be 
accorded a VA orthopedic examination to determine the 
severity of the service-connected low back disorder.  The 
examiner was to report ranges of motion of the low back, and 
indicate whether the veteran's lumbar intervertebral disc 
syndrome was moderate or severe.  The examiner was requested 
to comment regarding the effect of the veteran's back 
disorder on his ordinary activity and the way(s) in which it 
impairs him functionally, particularly in the work place, and 
to comment on the degree of functional loss, if any, 
resulting from pain on undertaking motion, weakened movement, 
excess fatigability, or incoordination, as contemplated by 
DeLuca and 38 C.F.R. §§ 4.40 and 4.45.  

On VA orthopedic examination of the veteran in May 1998, he 
reported that his employment involved a great deal of 
strenuous and backbending activity.  He had to climb into 
confined spaces and climb ladders through narrow hatches.  He 
complained of constant pain in his right posterior thigh and 
right posterior calf.  His feet felt as though they were 
"almost asleep" on the lateral side involving the small 
toes.  This occurred only after stressful work.  
Occasionally, his pain radiated to the medial side above his 
right knee.  There was no numbness in either leg and no 
paresthesia.  The occasional sensation in the right lateral 
and forefoot was intermittent and fleeting.  The veteran 
thought that his legs generally were not as strong as they 
had previously been, and he noticed this chiefly on 
negotiating stairwells.  The examiner reported that the 
incoordination that the veteran felt may have been due more 
to carbon monoxide associated with his headaches and 
dizziness than due to the low back or his legs.  On clinical 
evaluation, the iliac crests were level, and there was no 
sciatic tenderness.  Forward flexion was to 90 degrees.  
Lateral bending was decreased by approximately 20 percent.  
Extension was to 5 degrees.  Rotation bilaterally was 
decreased by 30 percent.  All deep tendon reflexes were equal 
and 1+.  Toe and heel walking could be done well.  A vertical 
lumbosacral scar was noted, but was not sensitive.  There was 
no motor or sensory deficit.  Straight leg raising was 60 
degrees bilaterally.  X-ray studies of the lumbar spine 
revealed that one-half joint was missing from the facet joint 
at the L5-S1 level on the right.  The examiner's impressions 
were of chronic, recurrent low back strain, status post right 
L5-S1 laminectomy and fasciotomy with removal of a benign 
bone cyst.  The examiner noted that the absent facet joint 
had not resulted in any spinal instability.  His strenuous 
activity as an inspector aboard ships tended to aggravate his 
chronic recurrent low back pain.  

On VA examination of the veteran in May 1999, the examiner 
reported having reviewed records of the veteran's medical 
treatment.  The examiner noted that the veteran had changed 
jobs since his previous VA examination, and is employed by 
the Federal Aviation Administration (FAA).  He was not 
exercising as regularly as in the past because he did not 
have access to exercise facilities he had had previously.  
His job at FAA required him to climb communications towers, 
lift heavy equipment, and drive long distances.  The veteran 
complained that his back bothered him constantly at a level 
of 2 or 3 on a scale from 1 to 10, which is generally the 
level experience when he was lying in his bed relaxing.  He 
also had weakness, constant, stiffness, and a lack of 
endurance in his back.  When the pain becomes severe, he 
takes Ibuprofen and Tylenol.  This decreased his pain 
somewhat, and he denied side effects.  During flareups, his 
back pain reached a level of 5 on a scale from 1 to 10, or as 
high as 8, if he drives for more than a hour at a time, lifts 
something incorrectly, or makes a twisting, lifting motion 
using his back.  Pain at the 8-9 level of intensity occurs 
once every three weeks and persists for one or two days.  His 
pain is alleviated by moist heat, rest, and medications.  The 
veteran also reported that he develops a numbness and 
tingling in his right foot when he drives any great distance.  
He denied any burning pain or numbness on a regular basis in 
his right or left leg.  During flareups, he continues doing 
what he is doing despite the pain.  He has a high tolerance 
for pain as a result of the pain he had before the bone cyst 
was excised.  He described that pain as 10 on a scale of 1 to 
10.  He does not use a cane, brace, or supportive device.  
Commenting on the functional impairment caused by his back 
disability, the veteran indicated that he s no longer able to 
play golf or tennis due to the pain these activities cause.  
He is no longer able to coach baseball because swinging a bat 
aggravates his back disability.  Pain is the limiting factor, 
rather than fatigue or lack of endurance.  On clinical 
evaluation, the veteran walked without a limp and was able to 
rise from a chair, lie down, and sit up without apparent back 
pain.  He had forward flexion to 100 degrees with no 
discomfort noted.  He had extension to 25 degrees, which 
caused a tightness across his lower back, but he did not 
describe this as pain.  He had right lateral movement to 25 
degrees, which caused pain in the left lower back area, and 
left lateral movement to 25 degrees, which caused pain in the 
right lower back area.  He had right rotation to 50 degrees, 
which caused a tightness on the left side of his back, and a 
left rotation to 50 degrees, which caused pain in the right 
lower back.  Straight leg raising on the right was to 70 
degrees active and passive, with a tightness across the lower 
back at 70 degrees of elevation.  Left straight leg raising 
was to 85 degrees.  Visualization of the lumbar spine showed 
an 11 centimeter vertical surgical scar, which was well 
healed, and was overlying the L3 level to the buttocks cleft, 
approximately to the mid-sacral area.  There was also a 
decreased lower lordotic curve.  The upper lordotic curve was 
maintained.  Palpation of the paraspinous muscles elicited no 
tenderness, and it was noted that there were no spasms.  
Palpation and percussion of the spine elicited no tenderness 
or other unusual sensations.  Deep tendon reflexes were 1+ at 
the knees and equal, and 1+ at the ankles and equal.  
Babinski's sign was neutral bilaterally.  With the veteran in 
the sitting position, straightening his leg and dorsiflexing 
his ankle caused no pain in the thigh or lower back.  It 
caused a tightening in the calf muscle only, both right and 
left.  Sensation to pinprick was normal in both the right and 
left legs.  Diagnoses were status post right L5-S1 
laminectomy and fasciotomy with removal of benign bone cyst, 
and chronic recurrent lumbar strain.  The examiner noted that 
the veteran's intervertebral disc syndrome is moderate with 
recurrent attacks.  The lumbosacral strain is chronic and 
recurrent, but not debilitating in the sense that the veteran 
requires several days of bed rest with each occurrence.  


Analysis

The Board finds that the claim for an increased rating for 
the residuals of lumbar spine surgery is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The Court has 
held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well-
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

The veteran's service-connected residuals of lumbar spine 
surgery are currently rated as 20 percent disabling under 
Diagnostic Code 5295 of VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Under Code 5295, a 20 percent rating is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent rating 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space.  A 40 
percent rating is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Code 5295.  

On VA examination of the veteran in May 1999, the examiner 
specifically characterized the veteran's lumbosacral strain 
as chronic and recurrent, but not debilitating in the sense 
that the veteran did not require several days of bed rest 
with each occurrence.  Furthermore, there are no clinical 
findings that there is listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, or marked 
limitation of forward bending in a standing position, and no 
findings that there is abnormal mobility on forced motion.  
Therefore, a 40 percent rating is not warranted under Code 
5295.  

Under Code 5292, moderate limitation of motion of the lumbar 
segment of the spine warrants a 20 percent rating.  A 40 
percent rating requires severe limitation of motion.  
38 C.F.R. Part 4, Code 5292.  

On May 1999 VA examination, the examiner reported the 
veteran's range of motion.  Although the examiner did not 
characterize the range of motion of the veteran's spine as 
slight, moderate or severe, it was apparent from the findings 
that there was very substantial, non-painful low back motion.  
Flexion was to 100 degrees, extension was to 25 degrees.  The 
only painful motion was at 50 degrees of left rotation and at 
25 degrees of lateral movement in each direction.  
Accordingly, the Board concludes that the evidence does not 
support a finding that the veteran has severe limitation of 
motion of the lumbar spine so as to warrant a 40 percent 
rating under Code 5292.  

Under Code 5293, a 20 percent rating is warranted for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent rating requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent rating requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. Part 4, Code 5293.  

On May 1999 VA examination, the examiner described the 
veteran's intervertebral syndrome as moderate, with recurrent 
attacks.  There is no clinical finding that the veteran has 
severe intervertebral disc syndrome so as to warrant a 40 
percent rating under Code 5293.  The veteran's complaints of 
low back pain, including pain radiating to his lower 
extremities, have been noted.  Clinical findings on the May 
1999 examination indicated that the veteran could walk 
without a limp, and was able to rise from a chair, lie down 
and sit up without apparent back pain.  In a sitting 
position, the veteran could straighten his leg, and dorsiflex 
his ankle without pain in the thigh or lower back.  There is 
no indication of severe neurological deficit here.  
Therefore, a 40 percent rating is not warranted under Code 
5293.  

Pursuant to DeLuca and under 38 C.F.R. §§ 4.40 and 4.45, 
functional impairment and weakened movement, excess 
fatigability and incoordination must be considered in 
evaluating musculoskeletal system disability.  In this case, 
the veteran's functional impairment has been described in 
terms of limitations caused by pain affecting his employment 
such as occasional missed work and restrictions on some of 
his leisure activities.  However, in May 1999, the VA 
examiner concluded that pain is the limiting factor in the 
veteran's functional impairment, rather than fatigue or lack 
of endurance.  The May 1998 VA examination of the veteran 
included the examiner's opinion that the veteran's 
incoordination may have been more due to carbon monoxide 
associated with headaches and dizziness than due to his low 
back and legs.  The Board concludes that the current rating 
adequately encompasses the functional impairment resulting 
from the veteran's service-connected residuals of lumbar 
spine surgery.  Accordingly, for the foregoing reasons, the 
preponderance of the evidence is against the claim for an 
increased rating for residuals of lumbar spine surgery and 
the claim must be denied.  



ORDER

An increased rating for the residuals of lumbar spine surgery 
is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

